Citation Nr: 1109446	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-36 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of bilateral lower extremity cold weather injuries.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1945 to February 1947.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran failed to report for a Travel Board hearing in October 2010.  He has not requested that the hearing be rescheduled. Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's current bilateral lower extremity disability is related to a cold weather injury during active duty.


CONCLUSION OF LAW

A cold weather injury to the bilateral lower extremity was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for residuals of a cold weather injury to the lower bilateral extremities.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  Indeed, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran contends that he sustained a cold weather injury of the bilateral lower extremities while stationed at Fort Devens, Massachusetts, during his active duty period.  

Turning to the objective evidence of record, the service treatment records indicate substantial treatment for his feet.  The first relevant notation is seen in November 1945, when the Veteran reported a burning sensation in his left foot.  In December
1945 the Veteran reported that he could hardly march after having calluses removed from between the toes on his left foot.  Beginning in April 1946, multiple entries indicate foot fungus and weeping athlete's foot.  The Veteran's separation examination dated January 1947 indicates that the Veteran had a soft bunion between the toes of his left foot that was incurred in December 1945.
 
In November 2007, the Veteran was afforded a VA examination in conjunction with his claim.  The examiner, a nurse practitioner, noted that the claims file was not reviewed as it was not deemed necessary by the RO.  The examiner recorded the Veteran's history- that he sustained his cold injury while standing on guard duty in the snow at Fort Devon, Massachusetts.  He was put in the hospital to cut the dead skin off of his feet and was re-hospitalized to burn off the dead skin.  He indicated that he had a burning sensation in his feet and numbness in his left foot.  The examiner commented that the Veteran was illogical and was not clear with his thought process.  In this regard, treatment records reveal that the Veteran had been diagnosed with Alzheimer's with psychosis prior to the VA examination.  The Veteran was diagnosed with calluses, osteoarthritis, tinea pedis and pes planus.  

Additional VA records reiterate that the Veteran suffered a cold injury during active service with subsequent symptomatology and treatment.  More specifically, an October 2007 VA podiatry consult reflects a history of frostbite and diabetes.  An addendum to the podiatry consult indicates that there is a good chance that the Veteran's neuropathy is from frostbite, due to the findings of loss of sensation, burning pain, dystrophic nails and maceration in the web spaces.  The Veteran indicated to the examiner that he had frostbite of the feet while stationed at Fort Devens.  The author of the podiatry note was the Chief of Podiatry at the Augusta VA Medical Center.  No other evidence of record refutes the conclusion rendered in the addendum.

Thus, taking into account the Veteran's in-service treatment for foot problems that began during the winter months at a northern military installation, his credible statements that such treatment occurred after a cold weather injury, as well as the medical opinion from a VA podiatrist and records of ongoing treatment, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current foot problems are residuals of a cold weather injury incurred during active service.  As such, an award of service connection is warranted here.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of bilateral lower extremity cold weather injuries is granted, subject to governing criteria applicable to the payment of monetary benefits. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


